United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
West Bloomfield, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-195
Issued: October 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 10, 2008 appellant filed a timely appeal from an October 1, 2008 decision of
the Office of Workers’ Compensation Programs that denied her claim for a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant established that she sustained permanent impairment due
to her accepted cervical condition.
FACTUAL HISTORY
This case has previously been before the Board. In a June 8, 2005 decision, the Board
found that the Office met its burden of proof to terminate appellant’s compensation benefits
effective March 3, 2004, that the Office did not abuse its discretion in denying her request for a
hearing and that appellant failed to meet her burden of proof to establish that she had any

disability after March 3, 2004 causally related to her accepted conditions.1 By decision dated
May 9, 2007, the Board found that the Office properly denied appellant’s request for a hearing;
however, the record contained a timely reconsideration request of a July 27, 2005 schedule
award denial. The Board instructed the Office to issue an appropriate decision in that regard.2 In
a January 11, 2008 decision, the Board found that the Office improperly denied appellant’s
request for a merit review pursuant to section 8128(a). The case was remanded to the Office to
determine if appellant had established that she had any permanent impairment due to her
accepted conditions. The Office was to review a June 9, 2006 report from Dr. Bialecki-Haase.3
The law and the facts of the previous Board decisions are incorporated herein by reference.
On June 9, 2006 Dr. Bialecki-Haase reviewed appellant’s history of injury, noting that
she stopped work in 2001. Appellant complained of daily radiating neck pain with numbness
and tingling in her right arm and hand and loss of right arm strength and endurance for any
repetitive or sustained activity. On physical examination, there was no atrophy of upper
extremity musculature, weakness of right biceps, deltoid and triceps strength on manual testing,
and no sensory abnormalities. Dr. Bialecki-Haase advised that appellant had reached maximum
medical improvement. She referred to Table 16-11 of the fifth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (hereinafter A.M.A., Guides),4
to find that appellant had a Grade 4 deficit of 20 percent. She then obtained the maximum
impairment for the three affected nerves from Table 16-15. Dr. Bialecki-Haase noted the
maximum motor deficit for deltoid weakness of 35 percent which, when multiplied by 20
percent, yielded a 7 percent impairment. The maximum motor deficit for biceps weakness of 25
percent, when multiplied by 20 percent yielded a 5 percent impairment. The maximum motor
deficit for triceps weakness of 42 percent, when multiplied by 20 percent, yielded an 8.4 percent
impairment. This totaled a right upper extremity impairment of 20.4 percent, rounded off to a 20
percent impairment.

1

Docket No. 05-110 (issued June 8, 2005). Appellant sustained injury on November 8, 1997 when struck in the
back by a mail cart. The Office accepted lumbar and cervical sprain and aggravation of cervical radiculitis and right
carpal tunnel syndrome. Following additional development, in 2002 the Office accepted a ruptured cervical disc at
C5-6 and authorized surgery.
2

Docket No. 06-2164 (issued May 9, 2007). On July 14, 2005 appellant filed a schedule award claim. By
decision dated July 27, 2005, the Office found that she was not entitled to a schedule award. The Office explained
that, as her compensation benefits had been terminated because she no longer had residuals of her employment
injury, she was not entitled to a schedule award. It provided appeal rights and attached the appropriate form. On
June 21, 2006 appellant, through counsel, noted that a schedule award claim had been filed and submitted a medical
report from Dr. Dee Ann Bialecki-Haase, Board-certified in family medicine.
3

Docket No. 07-1786 (issued January 11, 2008).

4

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

2

On February 11, 2008 the Office referred Dr. Bialecki-Haase’s report and a statement of
accepted facts to an Office medical adviser for review. In a February 20, 2008 report, the Office
medical adviser agreed with Dr. Bialecki-Haase’s opinion that appellant had a 20 percent
impairment of the right upper extremity.
By decision dated April 3, 2008, the Office denied appellant’s claim for a schedule award
on the grounds that Dr. Bialecki-Haase’s report was insufficient to establish that the impairment
found was a result of the accepted work injuries. It noted that appellant’s compensation benefits
had been terminated on March 3, 2004 on the basis that she no longer had residuals of any workrelated injury which, in turn, was affirmed by the Board.
On April 7, 2008 appellant, through her attorney, requested a telephonic hearing that was
held on August 11, 2008. At the hearing, appellant’s attorney argued that she was entitled to
schedule award compensation.
By decision dated October 1, 2008, an Office hearing representative affirmed the April 3,
2008 decision.
LEGAL PRECEDENT
Pursuant to section 8107 of the Federal Employees’ Compensation Act5 and section
10.404 of the implementing federal regulations,6 schedule awards are payable for permanent
impairment of specified body members, functions or organs. The Act, however, does not specify
the manner in which the percentage of impairment shall be determined. For consistent results
and to ensure equal justice under the law for all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides7 has been adopted by the Office and the Board has concurred
in such adoption as an appropriate standard for evaluating schedule losses.8
Chapter 16 provides the framework for assessing upper extremity impairments.9 Section
16.5b of the A.M.A., Guides describes the methods for evaluating upper extremity impairments
due to peripheral nerve disorders and provides that the severity of motor deficit or weakness
should be classified according to Table 16-11.10 The maximum impairment for the affected
nerves are listed at Table 16-15 for the nerve structure involved.11 The grade of severity for each
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

A.M.A., Guides, supra note 4.

8

See Joseph Lawrence, Jr., supra note 4; James J. Hjort, 45 ECAB 595 (1994); Leisa D. Vassar, 40 ECAB 1287
(1989); Francis John Kilcoyne, 38 ECAB 168 (1986).
9

A.M.A., Guides, supra note 4 at 433-521.

10

Id. at 484.

11

Id. at 492.

3

deficit is then to be multiplied by the maximum upper extremity impairment value for the nerve
involved to reach the upper extremity impairment for each function. Office procedures provide
that, after obtaining all necessary medical evidence, the file should be referred to the Office
medical adviser for review and opinion on the percentage of impairment.12
ANALYSIS
The Board finds that this case is not in posture for decision as to whether appellant met
her burden of proof to establish that she is entitled to a schedule award for a 20 percent
impairment of the right upper extremity.
In its June 8, 2005 decision, the Board found that appellant no longer had continuing
residuals of any employment-related condition and affirmed the March 3, 2004 termination of
appellant’s compensation benefits.13 The determination that appellant no longer had residuals of
any employment-related condition as of March 3, 2004, however, does not preclude
consideration of a schedule award for any impairment related to her accepted conditions
discovered or realized at a later date. Office regulations and procedures provide for payment of
compensation when a claimant sustains a recurrence of disability and for an increased schedule
award if the evidence establishes that he or she sustained an increased impairment at a later date
causally related to the employment injury.14 The relevant conditions accepted were an
aggravation of cervical radiculitis, muscle spasms in the neck and a ruptured disc at C5-6 with
surgical correction.
Clearly the medical reports support that appellant has permanent impairment. In the
June 9, 2006 report of Dr. Bialecki-Haase, appellant was found to have reached maximum
medical improvement and that appellant demonstrated weakness, or loss of strength, of the right
biceps, deltoid and triceps on manual testing with no sensory abnormalities. Dr. Bialecki-Haase
advised that, under Table 16-11 of the A.M.A., Guides, appellant had a Grade 4 classification for
motor weakness involving her right biceps, triceps and deltoid muscles, which she rated a 20
percent deficit. Dr. Bialecki-Haase then properly utilized Table 16-15 to find the maximum
motor deficit for deltoid weakness of 35 percent which, when multiplied by 20 percent, yielded a
7 percent impairment. The maximum motor deficit for biceps weakness is 25 percent which,
when multiplied by 20 percent, is 5 percent impairment. The maximum motor deficit for triceps
weakness is 42 percent which, when multiplied by 20 percent, is an 8.4 percent impairment.
When added, this is a total impairment of 20.4 percent, rounded down to a 20 percent
impairment.15 In a February 20, 2008 report, the Office medical adviser agreed with
Dr. Bialecki-Haase’s rating and her application of the A.M.A., Guides. He concurred that
12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Evaluation of Schedule Awards, Chapter 2.808.6(d)
(August 2002).
13

Supra note 1.

14

20 C.F.R. § 10.5(x); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent
Disability Claims, Chapter 2.808.7(b) (March 1995); see A.A., 59 ECAB ___ (Docket No. 08-951, issued
September 22, 2008).
15

A.M.A., Guides, supra note 4 at 487, 492.

4

appellant had a 20 percent impairment of the right upper extremity. This was in accordance with
the appropriate tables and grading schemes of the A.M.A., Guides.
The Office summarily dismissed appellant’s claim for a schedule award in its decision
dated April 3, 2008 by noting: “As there is no longer a work[-]related condition, there is no
medical condition on which a schedule award is payable.” This finding is inconsistent with the
Office procedure manual and existing Board case law.16 This decision was later affirmed by the
Office hearing representative by decision dated October 1, 2008. The Office found that the
report of Dr. Bialecki-Haase “does not equal or overcome the opinion of Dr. Pollak.” Further it
noted, “Dr. Bialecki-Haase gave no rationalized medical opinion explaining how and why the
claimiant’s 20 percent PPI [permanent partial impairment] of the RUE [right upper extremity]
was due to any or all of the claimant’s work injuries, particularly in view of Dr. Pollak’s opinion
that the claimant had objectively recovered from her work injuries.” By affirming the April 3,
2008 decision, and by reverting to Dr. Pollak, the Board finds that the Office is using the wrong
standard to review this case. The fact that no residuals were found in 2004 does not preclude a
later finding of a schedule award, should permanent impairment later be found to be causally
related to the original accepted injuries.
Dr. Bialecki-Haase found permanent impairment due to appellant’s cervical condition
resulting in 20 percent impairment to the right arm and the Office medical adviser agreed. The
Office must consider this evidence, and further develop the evidence, to determine if the
permanent impairment is causally related to the accepted injury. Appellant bears the burden of
proof that the impairment is indeed causally connected to the original accepted injury, but the
Office must not summarily deny appellant’s claim for a schedule award on the basis that there
was an earlier finding that she had no residuals, sufficient to terminate wage-loss compensation
and medical benefits. Proceedings under the Act are not adversary in nature and the Office a
disinterested arbiter. While the claimant has the burden to establish entitlement to compensation,
the Office shares responsibility in the development of the evidence to see that justice is done.17
On remand, the Office should refer appellant, the case record and a statement of accepted facts to
an appropriate medical specialist for an evaluation regarding whether appellant’s permanent
impairment is a result of the accepted employment injury and, if so, the extent of the
impairment.18 After such development of the case record as the Office deems necessary, a de
novo decision shall be issued.
CONCLUSION
The Board finds that this case is not in posture for decision.

16

Supra note 14.

17

Claudia A. Dixon, 47 ECAB 168 (1995).

18

See 20 C.F. R. § 10.408; Debra S. Judkins, 41 ECAB 616 (1990).

5

ORDER
IT IS HEREBY ORDERED THAT the October 1, 2008 decision of the Office of
Workers’ Compensation Programs be set aside. The case is remanded for action consistent with
this decision.
Issued: October 9, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

